DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 11-20 in the reply filed on 4/29/21 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funakoshi et al. (JP 5880792 B1, hereinafter Funakoshi, cited by applicant, See US 10,201,851 B2 for English translation) in view of Uematsu et al. (JP 2013-045438 A, hereinafter Uematsu).
Re Claim 1: Funakoshi teaches a casting apparatus that forms a casting by using an upper mold (Fig. 3 & 14, item 1) and a lower mold (item 2), which can be opened, closed, and tilted, into which molten metal is poured by using gravity, the casting apparatus comprising: 
a first hydraulic actuator (Fig. 3 & 14, item 22, C18/L27-45) configured to move either the upper mold or the lower mold up and down to thereby open or close the upper mold and the lower mold.

Funakoshi fails to teach a hydraulic unit.

The invention of Uematsu encompasses control device for hydraulic control system. Uematsu teaches a hydraulic unit (para. 28) configured to drive a hydraulic actuator (para. 28), wherein the hydraulic unit comprises: a hydraulic pump (para. 28) configured to supply hydraulic oil to the hydraulic actuator; an electric motor (para. 28) configured to drive the hydraulic pump; and a drive control unit (para. 28) configured to control a number of revolutions of the electric motor.
In view of Uematsu, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Funakoshi to employ a hydraulic unit, since Uematsu teaches the advantage of using it, which is to save power and solve various problems (abstract).

While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

Re Claim 2: The combination teaches wherein the first hydraulic actuator (Funakoshi, Fig. 3, item 22) moves the upper mold up and down to perform mold closing and mold opening, ACTIVE.122222181.01ATTORNEY DOCKET NO.: 208848-0054-00-US-596011Application No.: NewPage 3the casting apparatus further comprises: a lower pushing out pin (lower item 26) inserted into a hole (a hole on item 2) communicating with a lower cavity of the lower mold in which the casting is formed, a leading end (top of item 26) of which pushes out the casting in the lower cavity; and a second hydraulic actuator (item 30) connected to the hydraulic unit to move the lower pushing out pin up and down, and the hydraulic pump (Uematsu, para. 28) is further configured to supply hydraulic oil to the second hydraulic actuator when performing mold opening.  

Re Claims 3 and 11: The combination teaches an upper pushing out plate (Funakoshi, Fig. 3, item 28) enabled by the first hydraulic actuator to freely move up and down; and an upper pushing out pin (upper item 26) inserted into a hole (a hole on item 1) communicating with an 

Re Claim 4: The combination teaches wherein the first hydraulic actuator (Funakoshi, Fig. 14, item 22) moves the lower mold up and down to perform mold closing ACTIVE.122222181.01ATTORNEY DOCKET NO.: 208848-0054-00-US-596011Page 4and mold opening, the casting apparatus further comprises: an upper pushing out pin (upper item 26) inserted into a hole (a hole on item 1) communicating with an upper cavity of the upper mold in which a casting is formed, a leading end (bottom of item 26) of which pushes out the casting in the upper cavity; and a second hydraulic actuator (item 30) connected to the hydraulic unit (Uematsu, para. 28) and configured to move the upper pushing out pin up and down, and the hydraulic pump (Uematsu, para. 28) is further configured to supply hydraulic oil to the second hydraulic actuator when performing mold opening.  

Re Claims 5 and 12: The combination teaches a lower pushing out plate (Funakoshi, Fig. 14, item 28) enabled by the first hydraulic actuator to freely move up and down; and an upper pushing out pin (lower item 26) inserted into a hole communicating with a lower cavity of the lower mold in which the casting is formed, caused by the first hydraulic actuator (item 22) to move up and down, and a leading end (top of item 26) of which pushes out the casting in the lower cavity, wherein when removing the casting in the lower cavity from the mold, the drive 

Re Claims 6 and 13-16: Since the apparatus of Funakoshi in view of Uematsu and the claimed apparatus are structurally indistinguishable, the drive control unit of Funakoshi in view of Uematsu is capable of reducing the number of revolutions of the electric motor when performing mold closing compared to when performing mold opening.  

Re Claims 7 and 17-20: The combination teaches an upper frame (Funakoshi, Fig. 3 & 14, item 5) to which the upper mold is attached; a lower frame (item 6) to which a lower mold is attached; a first main link member (item 7), a top end part of which is rotatably connected to the upper frame (Fig. 2), a bottom end part of which is rotatably connected to the lower frame (Fig. 2) and a central part of which is provided with a rotating shaft (Fig. 2, item 10); a first sub-link member (Fig. 2, item 8) disposed parallel to the first main link member, a top end part of which is rotatably connected to the upper frame (Fig. 2), a bottom end part of which is rotatably connected to the lower frame (Fig. 2) and a central part of which is provided with a rotating shaft (Fig. 2, item 15); and a drive unit (Fig. 1 & 2, item 16) connected to the rotating shaft of the first main link member and configured to rotate the first main link member around the rotating shaft as a center, wherein the upper frame, the lower frame, the first main link member and the first sub-link member constitute a first parallel link mechanism.  

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funakoshi in view of Uematsu as applied to claim 7 above, and further in view of Osugi et al. (US 2004/0065429 A1, hereinafter Osugi).
The teachings of Funakoshi in view of Uematsu have been discussed above.
Funakoshi in view of Uematsu fails to specifically teach that the drive unit is a servo motor.  

The invention of Osugi encompasses tiltable metal mold casting machine. Osugi teaches that the drive unit is a servo motor (para 22).  
In view of Osugi, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Funakoshi in view of Uematsu to employ a servo motor as the drive unit, since using a well-known component for the drive unit is within purview of one skill in the art.

Re Claim 9: Since the apparatus of Funakoshi in view of Uematsu and Osugi and the claimed apparatus are structurally indistinguishable, the servo motor of Funakoshi in view of Uematsu and Osugi would be supplied with power when the upper mold and the lower mold are tilted or when the upper mold is separated from the lower mold in a horizontal direction, the servo motor is supplied with power.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932.  The examiner can normally be reached on Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

5/4/2021